DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 09 August 2021 has been entered.
Disposition of claims:
	Claims 1, 14, and 19 have been amended.
	Claims 1-20 are pending.
The amendments to claims 1, 14, and 19 have overcome the rejections of claims 1-3, 7-10, and 13-20 under 35 U.S.C. 103 as being unpatentable over Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”), Parham et al. (US 2011/0108822 A1) (hereafter “Parham”), and Kitamura (US 2006/0105202 A1) (hereafter “Kitamura”), and as evidenced by Ise et al. (US 2007/0072003 A1) (hereafter “Ise”) set forth in the last Office action. The rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Gregory M. Lefkowitz on 25 August 2021.

The application has been amended as follows: 
1. (Currently amended) A compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
wherein LA and LB are covalently linked by a first linking group; wherein there is at least one loop of M-LA-first linking group-LB-M having only carbocyclic or heterocyclic groups in the loop other than M; 
wherein the carbocyclic and heterocyclic groups can be further substituted;
wherein the first linking group comprises (i) at least two aliphatic rings in a backbone of the loop, or (ii) at least one aliphatic ring and at least one aromatic ring in the backbone of the loop, or (iii) at least two aromatic rings in the backbone of the loop when LA comprises a DBX moiety selected from the group consisting of dibenzothiophene, carbazole, and dibenzofuran, and both benzo rings of the DBX moiety are in the backbone of the loop, where the at least two aromatic rings comprise at least one of a heteroarylene group, a 5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (iv) at least three aromatic rings in the backbone of the loop; 

wherein each ring in the first linking group is part of the backbone of the loop; 
and wherein the first linking group is not connected to the ligand LC, and 
wherein the ligand LC is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring.

8. (Currently amended) The compound of claim 7, wherein the members of the second linking group are selected from the group consisting of aromatic rings, aliphatic rings, and combinations thereof.

14. (Currently amended) An organic light-emitting device (OLED) comprising: 
an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
A and LB are covalently linked by a first linking group; wherein there is at least one loop of M-LA-first linking group-LB-M having only carbocyclic or heterocyclic groups in the loop other than M; 
wherein the carbocyclic and heterocyclic groups can be further substituted;
wherein the first linking group comprises (i) at least two aliphatic rings in a backbone of the loop, or (ii) at least one aliphatic ring and at least one aromatic ring in the backbone of the loop, or (iii) at least two aromatic rings in the backbone of the loop when LA comprises a DBX moiety selected from the group consisting of dibenzothiophene, carbazole, and dibenzofuran, and both benzo rings of the DBX moiety are in the backbone of the loop, where the at least two aromatic rings comprise at least one of a heteroarylene group, a 5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (iv) at least three aromatic rings in the backbone of the loop; 
wherein each aliphatic ring and each aromatic ring counted in options (i), (ii), (iii) or (iv) is separated by at least one single bond; 
wherein each ring in the first linking group is part of the backbone of the loop; 
and wherein the first linking group is not connected to the ligand LC, and 
wherein the ligand LC is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring.


an anode; 
a cathode; and 
an organic layer, disposed between the anode and the cathode, comprising a compound having a formula M(LA)(LB)(LC); 
wherein the ligand LA and LB are each a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring; 
wherein LA and LB are covalently linked by a first linking group; wherein there is at least one loop of M-LA-first linking group-LB-M having only carbocyclic or heterocyclic groups in the loop other than M; 
wherein the carbocyclic and heterocyclic groups can be further substituted;
wherein the first linking group comprises (i) at least two aliphatic rings in a backbone of the loop, or (ii) at least one aliphatic ring and at least one aromatic ring in the backbone of the loop, or (iii) at least two aromatic rings in the backbone of the loop when LA comprises a DBX moiety selected from the group consisting of dibenzothiophene, carbazole, and dibenzofuran, and both benzo rings of the DBX moiety are in the backbone of the loop, where the at least two aromatic rings comprise at least one of a heteroarylene group, a 5-membered ring, or a 6-membered ring with a meta linkage in the backbone of the loop, or (iv) at least three aromatic rings in the backbone of the loop; 
wherein each aliphatic ring and each aromatic ring counted in options (i), (ii), (iii) or (iv) is separated by at least one single bond; 

and wherein the first linking group is not connected to the ligand LC, and 
wherein the ligand LC is unsubstituted or substituted 
    PNG
    media_image1.png
    151
    210
    media_image1.png
    Greyscale
, or a mono-anionic bidentate ligand coordinated to metal M forming a 5-member cyclometalated ring.

20. (Currently amended) The consumer product in claim 19, wherein the consumer product is selected from the group consisting of flat panel displays, computer monitors, medical monitors, televisions, billboards, lights for interior or exterior illumination and/or signaling, heads-up displays, fully or partially transparent displays, flexible displays, laser printers, telephones, mobile phones, tablets, phablets, personal digital assistants (PDAs), wearable devices, laptop computers, digital cameras, camcorders, viewfinders, micro-displays, 3-D displays, virtual reality or augmented reality displays, vehicles, video walls comprising multiple displays tiled together, theater or stadium screens, and [[a ]]signs.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As described in the Office action of 10 December 2020, Stoessel et al. (US 2011/0284799 A1) (hereafter “Stoessel”) is a representation of the closest prior art. 
Furthermore, the prior art does not disclose or suggest compounds in which a linking group between two ligands comprises at least two aliphatic rings in the backbone of the linking group wherein the at least two aliphatic rings are separated by at least one single bond, or compounds in which a linking group between two ligands comprises at least one aliphatic ring and at least one aromatic ring are in the backbone of the linking group wherein the at least one aliphatic ring and the at least one aromatic ring are separated by a single bond..

As described in the Office action of 15 August 2019, Stoessel et al. (WO 2016/124304 A1) is a representation of the closest prior art. As described in section 18 of the Office action, Stoessel et al. teaches metal complexes comprising linking groups in which three phenylene groups are linked together to form a linking group between the ligands of a metal complex. However, in the metal complexes of Stoessel et al. all three ligands are linked by a single linking group, which does not meet the limitations of the 

As outlined in the Office action of 29 April 2021 Xia et al. (US 2010/0244004 A1) (hereafter “Xia ‘004”) in view of Ma et al. (US 2005/0170206 A1) (hereafter “Ma”), Parham et al. (US 2011/0108822 A1) (hereafter “Parham”), and Kitamura (US 2006/0105202 A1) (hereafter “Kitamura”) is a representation of the closest combination of prior art. 
While Ma teaches the advantages of linking two ligands of a metal complex together and Parham teaches linking groups similar to those of the instant claims, neither Parham nor the prior art teaches a linking group comprising three arylene or heteroarylene groups that link only two ligands of a metal complex.
Furthermore, while a linking group consisting of two phenylene groups bonded to a ligand comprising a DBX group is encompassed by the current claims, the current claims require a meta linkage in at least one of the phenylene groups which differs from the two phenylene groups having ortho linkages of Parham. Such linking groups would have significantly different conjugation properties. While two ortho linked phenylene groups would link the two ligands into a single conjugated system, a meta linked phenylene group combined with an ortho linked phenylene group would keep the two ligands as separate conjugated systems. Furthermore, given the steric forces present in any ring system, it would have been unpredictable to change the bonding position of one of the phenylene groups in the linking group taught by Parham. Finally, the prior art does not teach modifying the linking group taught by Parham.

In sum, claims 1-20 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786